DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/15/2020 and 03/02/2021(2) has been considered by the examiner.

Examiner Note
In view of the amendments and applicant's remarks filed on 12/14/2020 page 10 have been considered and are persuasive thereby drawing objection hereby withdrawn.

Response to Arguments
Applicant's amendment to claim 1 filed 12/14/2020 has been fully considered but they are not persuasive. Applicant’s amendment to the independent claim significantly changes the scope of the invention as a whole.  
Applicant’s arguments has been considered, but are moot in view of the new ground(s) of rejection, necessitated by applicant's amendment, of claim 1 presented in this Office action.
	
Specification
The disclosure is objected to because of the following informalities: reference numeral 30a in FIGS. 2-5 are not in specification. Appropriate correction is required.
Claim Objections
Claims 6, 9-11, 14-15 and 18-19 are objected to because of the following informalities:  “the first/second side of the optical device” should read “the first/second side of the substrate” for clarity as disclosed in specification. Please consider revising and clarifying.

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chang et al. (US PUB 2009/0188726; herein after “Chang”). 

    PNG
    media_image1.png
    378
    704
    media_image1.png
    Greyscale

Regarding claim 1, Chang teaches an optical device (a touch panel 4, FIG. 7, para. [0008]), comprising: a substrate (24A); and an antireflective coating including NbTiOx (layers 47A and 47B) applied to the substrate (see para. [0033]), wherein the optical device (4) has a first side exposed to an environment and a second side that is unexposed (as shown in FIG. 7 above).
Chang teaches each and every limitations of the claimed invention except for explicit teachings of an antireflective coating including NbTiOx.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include a touch panel having decreased reflectance, where each of the refractive index matching layers 47A and 47B can be a single layer or a composite layer consisting of alternately stacked high and low refractive index layers (e.g., antireflective coating), includes, niobium oxide, titanium oxide or combinations thereof (e.g., NbTiOx). para. [0008] and [0033] for the purpose of 

	Regarding claim 2, Chang as set forth in claim 1 above further teaches in related embodiment, the substrate includes plastics, synthetic sapphire, glass and synthetic diamond (see para. [0027] and as claimed in claim 16).
Regarding claim 3, Chang teaches the optical device includes two or more substrates (i.e., substrates 24A and 24B as shown in FIG. 7 above, para. [0033]).
Regarding claim 4, Chang as set forth in claim 3 above further teaches in related embodiment, the two or more substrates are laminates (i.e., first refractive index matching layer 27 comprises silicone, epoxy (e.g., to laminate the substrates 24A and 24B), see para. [0023], [0035] and as claimed in claim 8).
	Regarding claim 6, Chang teaches the antireflective coating (layers 47A and 47B) is present on the first side of the optical device (as shown in FIG. 7 above).
Regarding claim 7, Chang as set forth in claim 1 above further teaches in related embodiment, further comprising a protectant coating (i.e., a hardened layer 26 for protecting the touch panel 2, para. [0027]).
Regarding claim 8, Chang teaches the protectant coating (26) is applied to an antireflective coating (47A, 47B), which is applied to the substrate (24A, 24B) (as shown in FIG. 7 above).
Regarding claim 9, Chang teaches the protectant coating (26) and an antireflective coating (47A, 47B) are both on the first side of the optical device (as shown in FIG. 7 above).
Regarding claim 10, Chang teaches the protectant coating (26) is present on the first side of the optical device (as shown in FIG. 7 above).
Regarding claim 11, Chang teaches further comprising an electrical conducting coating (41B) present on the second side of the optical device (e.g., conductive film 41B present on the second side of the substrate 24B, as shown in FIG. 7 above).
Regarding claim 12, Chang as set forth in claim 1 above further teaches in related embodiment, further comprising glare reducing coating (e.g., refractive index matching layer 27 is to decrease the reflectance thus reduce glare, para. [0024], [0035] and as shown in FIG. 3 & 7).
Regarding claim 13, Chang as set forth in claim 12 above further teaches in related embodiment, the glare reducing coating (27) is applied to an electrical conducting coating (41A, 41B), which is applied to the substrate (as shown in FIG. 7 above).
Regarding claim 14, Chang as set forth in claim 12 above further teaches in related embodiment, the glare reducing coating (27) and an electrical conducting coating (41B) are both on the second side of the optical device (as shown in FIG. 7 above).
Regarding claim 15, Chang teaches the glare reducing coating (27) is present on the second side of the optical device (as shown in FIG. 7 above).
Regarding claim 16, Chang as set forth in claim 1 above further teaches in related second embodiment, further comprising a bandpass filter (i.e., refractive index matching layers 37A and 37B with transparent dielectric material of silicon dioxide (e.g., a bandpass filter), para. [0029], [0035] and claim 12, as shown in FIG. 5).
Regarding claim 17, Chang as set forth in claim 16 above further teaches in related second embodiment, the bandpass filter (37B) is applied to glare reducing coating (27), which is applied to an electrical conducting coating (21B), which is applied to a substrate (24B) (para. [0029], [0035] and as shown in FIGS. 5 & 7).
Regarding claim 18, Chang as set forth in claim 16 above further teaches in related second embodiment, the bandpass filter (37B), the glare reducing coating (27), and the electrical conducting coating (21B) are all on the second side of the optical device (as shown in FIGS. 5 & 7, para. [0029], [0035]).
Regarding claim 19, Chang as set forth in claim 16 above further teaches in related second embodiment, the bandpass filter (37B) is present on the second side of the optical device (as shown in FIGS. 5 & 7).

		
	Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is 571-272-5247.  The examiner can normally be reached on Monday-Friday, 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
March 5, 2021